Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claim 1, 9, 10, 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 9, 10 and 17 of copending Application No. 16/627,209 (reference application) in view of Kazama (US 2004/0239355).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, copending application 16/16/327,209 teaches a probe member for a pogo pin used in a test socket, the probe member being configured to be at least partially inserted in a pipe having an internal space, the probe member comprising:
at least one contact portion having a pointed tip on one end and configured to be brought into contact with a terminal of a test-target object; a first body portion 2a having a polygonal or circular pillar shape, the other end of the at least one contact portion being coupled to one end of the first body portion; and
a second body portion having a polygonal or circular pillar shape, the other end of the first body portion being coupled to one end of the second body portion (these claimed limitation also highlighted in the chart below).
Copending application 16/16/327,209 does not teach wherein the first body portion and the second body portion are stacked in a height direction based on the other end of the at least one contact portion.
Kazama teaches (Figs. 3-4) wherein a second body portion 2b having a polygonal or circular pillar shape (see par. 0023-0024, wherein flange portion 2b has circular cross section which coupled to needle portion 2a & 12a of Figs. 3-5), the other end of the first body 2a portion being coupled to one end of the second body portion 2b,
wherein the first body portion 2a and the second body portion 2b are stacked in a height direction based on the other end of the at least one contact portion 2a (see Fig. 2-3, wherein 2a stacking on top of 2b and 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by copending application 16/16/327,209 to have the first body portion and the second body portion are stacked in a height direction based on the other end of the at least one contact portion as taught by Kazama in order to prevent wear on the tip while maintaining good conductivity as taught by Kazama.
Regarding claims 9, 10, 11 & 18, the copending application 16/16/327,209 teaches the claimed limitations as outlined in the chart below.
This is a provisional nonstatutory double patenting rejection.


Claims of Instant Application
Claims of U.S. Application 16/16/327,209
Claim 1: A probe member for a pogo pin used in a test socket, the probe member being configured to be at least partially inserted in a pipe having an internal space, the probe member comprising:
at least one contact portion having a pointed tip on one end and configured to be brought into contact with a terminal of a test-target object; a first body portion having a polygonal or circular pillar shape, the other end of the at least one contact portion being coupled to one end of the first body portion; and
a second body portion having a polygonal or circular pillar shape, the other end of the first body portion being coupled to one end of the second body portion,
wherein the first body portion and the second body portion are stacked in a height direction based on the other end of the at least one contact portion.
Claim 1: A probe member for a pogo pin used in a test socket, the probe member being configured to be at least partially inserted in a pipe having an internal space, the probe member comprising: 
at least one contact portion having a pointed tip on one end and configured to be brought into contact with a terminal of a test-target object; a first body portion having a polygonal or circular pillar shape, the other end of the at least one contact portion being coupled to one end of the first body portion; and 
a second body portion having a polygonal or circular pillar shape, the other end of the first body portion being coupled to one end of the second body portion, wherein the at least one contact portion comprises a material having higher hardness than the first and second body portions, and each of the first and second body portions comprises a material having electrical conductivity equal to or greater than 50% IACS (International Annealed Copper Standard).
Claim 9: The probe member of claim 1, wherein the at least one contact portion has a quadrangular pyramid shape, and lateral surfaces of the quadrangular pyramid shape each have an equilateral triangle shape with an apex angle of 50° to 90°.
Claim 8: The probe member of claim 1, wherein the at least one contact portion has a quadrangular pyramid shape and lateral surfaces of the quadrangular pyramid shape have an equilateral triangle shape with an apex angle of 50° to 90°.
Claim 10: The probe member of claim 1, wherein the at least one contact portion has a height of 650 μm or less.
Claim 9: The probe member of claim 1, wherein the at least one contact portion has a height of about 650 μm or less.
Claim 11: The probe member of claim 1, wherein the at least one contact portion is two or more in number, and a distance between adjacent contact portions is 15 μm or greater.
Claim 10: The probe member of claim 1, wherein the at least one contact portion includes two or more contact portions, and a distance between adjacent contact portions is about 15 μm or greater.
Claim 18: A pogo pin configured to be brought into contact with a terminal of a semiconductor device for inspecting electrical characteristics of the semiconductor device, the pogo pin comprising: the probe member of claim 1; a pipe in which an internal space is formed to accommodate a portion of the probe member; a plunger having a portion inserted in the internal space and another portion protruding outward from the pipe; and an elastic member having one end coupled to the probe member to bias the probe member toward an outside of the pipe, and having the other end coupled to the plunger.
Claim 17: A pogo pin configured to be brought into contact with a terminal of a semiconductor device for inspecting electrical characteristics of the semiconductor device, the pogo pin comprising: the probe member of claim 1; 
a pipe including an internal space to receive a portion of the probe member; a plunger having a portion inserted in the internal space and another portion protruding outward from the pipe; and an elastic member having one end coupled to the probe member to bias the probe member toward an outside of the pipe, and the other end coupled to the plunger.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. 2013/0099811 A1).  
Regarding claim 1, Lee a probe member 100 for a pogo pin as seen in Figs. 1 & 3, the probe member being configured to be at least partially inserted in a pipe via socket housing 210 having an internal space (see par. 0058 The socket housing 210 accommodates therein, and supports, the probe 100 to expose the tip 111 of the upper plunger 110 and the tip 121 of the lower plunger 120 to the outside), the probe member 100 comprising:
at least one contact portion via tip portion 120 & 111 having a pointed tip on one end and configured to be brought into contact with a terminal 21 & 11 of a test-target object 20 & 10 (see pars. 0058-0060); 
a first body portion 90 (as seen in Fig. 4 below) having a polygonal or circular pillar shape (see par. 0087), the other end of the at least one contact portion 111 being coupled to one end of the first body portion 90 (see pars. 0033-0034 & 0046); and 
a second body portion 113 having a polygonal or circular pillar shape (see par. 0087), the other end of the first body 90 portion being coupled to one end of the second body portion 113,
wherein the first body portion 90 and the second body portion 113 are stacked in a height direction based on the other end of the at least one contact portion 111 or 121 (see Figs. 3-4, wherein 90 stacking on top of 113 and 111).

    PNG
    media_image1.png
    512
    442
    media_image1.png
    Greyscale

As to claim 2, Lee discloses further comprising a third body portion 95 having a polygonal or circular pillar shape (see par. 0087), the other end of the second body 113 portion being coupled to one end of the third body portion 95 (see Fig. 4 above & pars. 0032-0033). 
As to claim 3, Lee discloses in pars. 0033-0035 wherein the second body portion 113 has an outer diameter less than respective outer diameters of the first 90 and third body portions 95 (see above Fig. 4), such that a recessed portion of the pipe is fixed to at least a portion of an outer peripheral surface of the second body portion or such that an elastic member located in the internal space of the pipe is fixed to at least a portion of the second body portion (see pars. 0035 & 0045 Figs. 3-4).
As to claim 4, Lee discloses further comprising a fourth body portion 115 having a polygonal or circular pillar shape (see par. 0087 and Fig. 4), the other end of the third body 95 portion being connected to one end of the fourth body portion 115 (see par. 0036 & 0050-0051).
As to claim 5, Lee discloses wherein the third body portion 95 has an outer diameter less than respective outer diameters of the second 113 and fourth body portions 115, such that a recessed portion of the pipe is fixed to at least a portion of an outer peripheral surface of the third body portion (see pars. 0035 & 0045).
As to claim 6, Lee discloses further comprising at least one additional body portion 110  on the other end of the third body portion 95 (see pars. 0031-0033).
As to claim 7, Lee discloses in Fig. 4, wherein the at least one contact portion 111 or 121 has a cross-sectional area which gradually increases or is constant in a direction from the one end toward the other end of the at least one contact portion (see pars. 0032, 0034 & 0036).
As to claim 8, Lee discloses wherein the at least one contact portion 111 & 121 is two or more in number (see Figs 3-6), and at least one of the two or more contact portions 111 or 121 has a height different from that of the other contact portions (see Fig. 45, wherein   the tip of needle member 111  has a height different directed toward the contact object).
As to claim 18, Lee discloses pogo pin as seen in Fig. 4 having a plunger 110 having a portion inserted in the internal space and another portion protruding 120 outwards from the pipe 130; and an elastic member 140 having one end coupled to the probe member to bias the probe member toward an outside of the pipe 130, and having the other end coupled to the plunger 110 (see pars. 0081-0084, wherein the upper plunger 110 is adhered to the barrel 130 and the lower plunger 120 is supported by the load board 20, the elastic member 140 is compressed and the upper plunger 110 and the barrel 130 move downward. Then, the elastic member contact 115 of the upper plunger 110 contacts the conductive member 160. Accordingly, the test signal (current) is transmitted from the load board 20 to the semiconductor device 10 through the conductive member 160, the elastic member 140 and the upper plunger 110) .

Claim(s) 12-13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazama (U.S. 2004/0239355 A1).
Regarding claim 12, Kazama discloses a method of manufacturing a probe member for a pogo pin 2 used in a test socket as seen in Fig. 2, the probe member being configured to be at least partially inserted in a pipe 4 having an internal space (see par. 0025 & Fig. 2 Wherein holder 4 having internal space), the method comprising:
forming, in a sacrificial substrate 4, at least one first hole 4b having a pointed tip 12a on one end (see par. 0023, wherein contact unit 1 comprises an electroconductive needle member 2, a compression coil spring 3 and a holder 4 made of electrically insulating material and defining a large diameter holder hole 4a and a small diameter holder hole 4b in a coaxial relationship for receiving the electroconductive needle member 2 and compression coil spring 3 therein); 
forming a contact portion via tip portion 12a by filling a first stacking material in the at least one first hole 4b (see pars. 0025-0026) and leveling the first stacking material 8; placing a first dry film on an upper surface of the sacrificial substrate and forming in the first dry film (see par. 0029, wherein the entire surface of the electroconductive needle member 2 is formed with a gold plated layer 8 via a Ni under layer 7a, and the needle portion 2a is additionally formed with an iridium layer 9 via a Ni under layer 7b on top of the gold plated layer 8. The Ni under layer 7a improves the attachment of the gold plated layer 8), a second hole having a polygonal 2a having a polygonal or circular pillar shape (see par. 0023-0024, wherein flange portion 2a has circular cross section which coupled to needle portion 12a of Fig. 5); forming a first body 2a portion by filling a second stacking material 2b in the second hole and leveling the second stacking material; placing a second dry film 7a on an upper surface of the first dry film 8 and forming, in the second dry film 7a, a third hole having a polygonal or circular pillar shape to expose a least a portion of the first body portion (see par. 0023-0024, wherein flange portion 2b has circular cross section which coupled to needle portion 2a & 12a of Figs. 3-5); and forming a second body portion 2b by filling a third stacking material 2c in the third hole and leveling the third stacking material, wherein the first and second dry films are stacked in a height direction based on the upper surface of the sacrificial substrate in which the at least one first hole is formed (see Fig. 2-3, wherein 2a, 2b & 2c stacking on top of each other).
As to claim 13, Kazama discloses further comprising: placing a third dry film 7b on an upper surface of the second dry film 7a and forming, in the third dry film, a fourth hole having a polygonal 2c or circular pillar shape to expose the second body portion 2b (see par. 0029-0030, wherein portion 2c has circular cross section which coupled to needle portion 2d of Figs. 2-3); and forming a third body portion 2d by filling a fourth stacking material in the fourth hole and leveling the fourth stacking material (see Fig. 2-3, wherein 2a, 2b & 2c stacking on top of each other).
As to claim 15, Kazama discloses further comprising: placing a fourth dry film 9 on an upper surface of the third dry film 7b and forming, in the fourth dry film 9, a fifth hole 2 having a polygonal or circular pillar shape to expose the third body portion 2d; and forming a fourth body 2c portion by filling a fifth stacking material in the fifth hole and leveling the fifth stacking material (see pars. 0044 & 0046-0048, wherein a Ni under layer 7a is provided over the entire surface of the needle member 2, and an iridium layer 9 is formed on the needle portion 2a. The part where the iridium layer 9 is absent (the flange portion 2b, enlarged diameter portion 2d and stem portion 2c in the case of the illustrated embodiments) is formed with a gold plated layer 8. The order of forming these two layers 8 and 9 can be freely selected, and a mask may be used when forming each layer. In the case of the embodiment illustrated in FIG. 7, the electric signal flows first through the iridium layer 9 and then through the gold plated layer 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (U.S. 2004/0239355 A1) in view of Lee (U.S. 2013/0099811 A1).

As to claim 14, Kazama fails to disclose wherein the third hole has an area less than respective areas of the second hole and the fourth hole.  In a related art, 2013/0099811 to Lee disclose the third hole has an area less than respective areas of the second hole and the fourth hole (see Fig. 4 pars. 0083-0085). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the body portions of Kazama in order to receive the third hole has an area less than respective areas of the second hole and the fourth hole as taught by Lee as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to balance the load force in order to improve lower the contact resistance of the probe (see Lee pars. 0082-0086).
As to claim 16, Kazama fails to disclose wherein the fourth hole has an area less than respective areas of the third hole and the fifth hole.
Lee discloses first to fifth holes respectively as seen in Fig. 4 wherein these holes are the portion of body members plunger of the probe 100a, the upper plunger 110 and the lower plunger 120 move and approach each other by overcoming the elastic bias of the elastic member 140. More specifically, since the upper plunger 110 is adhered to the barrel 130 and the lower plunger 120 is supported by the load board 20, the elastic member 140 is compressed and the upper plunger 110 and the barrel 130 move downward. Then, the elastic member contact 115 of the upper plunger 110 contacts the conductive member 160. Accordingly, the test signal (current) is transmitted from the load board 20 to the semiconductor device 10 through the conductive member 160, the elastic member 140 and the upper plunger 110.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact portion as taught by kazama to have the fourth hole has an area less than respective areas of the third hole and the fifth hole as taught by Lee as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to balance the load force in order to improve lower the contact resistance of the probe (see Lee’s pars. 0081 and Fig. 4).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2013/0099811 A1) in view of Okada JP2009198238.
As to claim 9, Lee do not clearly disclose at least one contact portion has a quadrangular pyramid shape, and lateral surfaces of the quadrangular pyramid shape each have an equilateral triangle shape with an apex angle of 50° to 90°.
In related art, JP2009198238 to Okada discloses in claim 1, pars. 0019 & 0021 in the English translation attached that a quadrangular pyramid shape, and lateral surfaces of the quadrangular pyramid shape each have an equilateral triangle shape with an apex angle of 50° to 90° (also see paragraph 0026 & 0040 of Okada).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact portion as taught by kazama to have quadrangular pyramid shape each have an equilateral triangle shape with an apex angle of 50° to 90° as taught by Okada as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to balance the load force in order to improve lower the contact resistance of the probe (see Okada pages 3-4).
As to claims 10-11, Lee fails to disclose wherein the at least one contact portion has a height of 650 um or less and the at least one contact portion is two or more in number, and a distance between adjacent contact portions is 15 um or greater.  
Okada discloses in pages 4-6, wherein the at least one contact portion has a height of 650 um (see Figs. 1-2 & par. 0027 — protrusions are described as having a vertex between 35 and 125 degrees and a pitch between 4 and 20 microns. This configuration corresponds to having a height less than 650 microns) or less and the at least one contact portion is two or more in number, and a distance between adjacent contact portions is 15 um or greater (see pars. 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact portion as taught by kazama to have at least one contact portion has a height of 650 um or less and the at least one contact portion is two or more in number, and a distance between adjacent contact portions is 15 um or greater as taught by Okada as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to balance the load force in order to improve lower the contact resistance of the probe (see Okada pages 3-4).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazama (U.S. 2004/0239355 A1) in view of Okada JP2009198238.
Kazama discloses the probe tip 12 in Figs. 5, wherein these tips are wherein these tips are shaped as a combination of a plurality of prismatic shapes. The one illustrated in FIG. 5c is provided with a blunt and flat end surface. The shape of the tip can be suitably selected according to the shape of the object to be contacted.  However. Kazama do not clearly disclose at least one contact portion has a quadrangular pyramid shape, and lateral surfaces of the quadrangular pyramid shape each have an equilateral triangle shape with an apex angle of 50° to 90°.
In related art, JP2009198238 to Okada discloses in paragraphs 0027-0029 of the English translation attached that a quadrangular pyramid shape, and lateral surfaces of the quadrangular pyramid shape each have an equilateral triangle shape with an apex angle of 50° to 90° ( see paragraph 0030 of Okada).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact portion as taught by kazama to have quadrangular pyramid shape each have an equilateral triangle shape with an apex angle of 50° to 90° as taught by Okada as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to balance the load force in order to improve lower the contact resistance of the probe (see Okada pars. 0027-0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		April 29, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858